DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of CPOI alpha as the target polynucleotide (SEQ ID NOs: 1 and 405, NOTE: no claims recite these sequences) in the reply filed on 2/28/22 is acknowledged.  The traversal is on the ground(s) that amended claim 1 now recites ‘a hairpin structure comprising a polynucleotide obtained from an insect microRNA scaffold’ which is not taught by Bofill-De-Ros.  
Applicant states that SEQ ID NOs: 7-401 are not genes-target specific and applicant’s election of CPO1 alpha renders moot the requirement to elect a single sequence from the group comprising SEQ ID NOs: 7-401.  Despite the applicant’s contention that a species election is not required to properly search and examine the application, the applicant elects SEQ ID NO: 8 to fully comply with the requirement.
This is not found persuasive because while it is acknowledged that Bofill-De-Ros does not teach the new special technical feature, an updated search in view of the amendment results in prior art that makes obvious the special technical feature.  Chang et al., Cell Spring Harb. Protoc. 2014, pages 1-14,  cited on an IDS) teach the new special technical feature.  Chang et al. teach making a shRNA comprising an siRNA molecule inserted into an insect microRNA backbone and the shRNA is less than 70 nucleotides in length.  The shRNA contains a DICER recognition and cleavage site structure.  Thus, the new special technical does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Upon further consideration, COPI gamma, COPI beta, and COP1 delta in claim 12 are rejoined with the elected invention and examined.
The non-elected polynucleotide of plant pest in claim 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/28/22.
SEQ ID NOs: 8-401 in claim 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 2/28/22.
Improper Markush Rejection
Claims 9 and 12 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of hairpin structures in claim 9 and target polynucleotide of a plant pest in claim 12 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the hairpin structures comprising SEQ ID NOs: 7-401 do not appear to share a ‘single structural similarity’ because a search for SEQ ID NO: 7 does not result in hit for any other sequence with a substantial structural similarity in this group of sequences.
The target polynucleotides in claim 12 are directed to different plant pests having a different nucleotide sequence and function.  Even though each sequence is from a plant pest, each sequence encodes a different protein that has a different function.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 9, 13, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al., (Cell Spring Harb. Protoc. 2014, pages 1-14, cited on an IDS).  Chang et al. teach making a shRNA comprising an siRNA molecule inserted into an insect microRNA backbone and the shRNA is less than 70 nucleotides in length.  The shRNA contains a DICER recognition and cleavage site structure.  The shRNA has extension on the 5’ and 3’ ends.  One extension is three nucleotides in length and the other is either nucleotides in length.  This would read on a hairpin structure having doubled stranded and single stranded nucleotides. 
The limitation ‘wherein’ in claims 4 and 5 is a contingent clause based on an intended use that does not limit the scope of the claimed product.  See MPEP 2111.04.  There is nothing in the claims 4 and 5 connecting the wherein clause to any structure in the shRNA.  Even if the limitations were required, the product is not in a cell where this mechanism would be observed.  
In addition, with respect to the limitation in claim 13, the product taught by Chang meets all of the structural limitations of the claimed product and would have the functional limitation recited in this claim.
It is noted that Figure 1 defines a loop sequence while the description of Figure 1 and claim 1 a) each define a “hairpin structure” of the shRNA molecule is an unpaired loop of the single stranded shRNA polynucleotide (page 16).   The loop of the shRNA would have mismatches because the loop is singe stranded with an unpaired region. 
The term ‘any fragment thereof’ in claim 9 is broader then SEQ ID NO: 7 and reads on any nucleotide of SEQ ID NO: 7.  Page 67 of the specification discloses that a fragment may be less than 25…., or 5 nucleotides in length.  Thus, the term reads on hairpin loop of shRNA taught by Chang. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (Cell Spring Harb. Protoc. 2014, pages 1-14, cited on an IDS) taken with Bogaert et al. (US 20130291188).  
The rejection of claims 1, 4-7, 9, 13, and 16-17 as being anticipated by Chang et al. is incorporated herein.
Chang et al. teach making a shRNA comprising an siRNA molecule inserted into an insect microRNA backbone and the shRNA is less than 70 nucleotides in length.  The shRNA contains a DICER recognition and cleavage site structure.  The shRNA has extension on the 5’ and 3’ ends.  One extension is three nucleotides in length and the other is either nucleotides in length.  This would read on a hairpin structure having doubled stranded and single stranded nucleotides. 
Chang does not specifically teach the shRNA comprises a target polynucleotide of a plant pest.
However, at the time of the effective filing date, Bogaert et al. teach down-regulating gene expression insect pest using a double stranded RNA (dsRNA), wherein the gene encodes a coatomer protein I (COPI) (pages 141-143).  The COPI can be beta, delta, or gamma (page 33-37).  The dsRNA can be shRNA (paragraph 97-101 and 218-236 and Figures 9-10). 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Chang et al. taken with Bogaert et al. to make the shRNA comprise a sequence that targets coatomer protein I (COP), namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to study the function of this shRNA to kill a plant pest by down-regulating beta, delta or gamma COPI. 
Therefore, the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.




Claims 3 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., (Cell Spring Harb. Protoc. 2014, pages 1-14, cited on an IDS) taken with Bofill-De Ros et al. (Methods 2016, Vol. 103, pages 157-166).  
The rejection of claims 1, 4-7, 9, 13, and 16-17 as being anticipated by Chang et al. is incorporated herein.
Chang et al. teach making a shRNA comprising an siRNA molecule inserted into an insect microRNA backbone and the shRNA is less than 70 nucleotides in length.  The shRNA contains a DICER recognition and cleavage site structure.  The shRNA has extension on the 5’ and 3’ ends.  One extension is three nucleotides in length and the other is either nucleotides in length.  This would read on a hairpin structure having doubled stranded and single stranded nucleotides. 
Even though a shRNA molecule should have at least 2 alpha helical turns since they appear to be an inherent structure in the molecule, Chang does not specifically teach the shRNA comprises at least 2 alpha helical turns.
However, at the time of the effective filing date, Bofill-De Ros teaches guidelines for the optimal design of miRNA-based shRNAs.  Bofill-De Ros teach a siRNA that is 53 nucleotides in length and comprises a nucleotide loop/hairpin structure, a DICER recognition and cleavage structure, a stem structure and a 2 nucleotide 3’ overhang (Figure 4).  Pri-miRNA contains three components 1) a loop of variable size, a stem of three helical turns and 3) single stranded regions flanking the hairpin (Figure 2).  The upper part of the stem has two helix turns and lower stem has one helix turn connected to the single stranded region.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Chang et al. taken with Bofill-De Ros to add an overhand to the shRNA, namely to arrive at the claimed invention.  BoFill-De Ros teach a pri-miRNA has at least two alpha helical turns, thus the shRNA would have at least two alpha helical turns.  BoFill-De Ros teach shRNA having a 2 nucleotide 3’ overhang and one of ordinary skill in the art would have been motivated to combine the teaching to determine if an overhang between 2 and 4 nucleotides can increase the stability or activity of the shRNA. 
Therefore, the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Allowable Subject Matter
SEQ ID NO: 7 in Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zeng et al. (The Embo Journal 2005, 24, 138-148) teach how pri-miRNA is processed to produce pre-miRNA (Figure 9).  Drosha cleaves 22 nucleotides from the terminal loop of extended RNA hairpin.  Drosha cleaves an RNA hairpin having a terminal loop that is ≥ 10 nucleotides long and cuts 22- nucleotide or 2 helix turns from terminal loop/stem junction to produce pre-miRNA.
Kozak et al. teach a creation of a hairpin (ΔG = -30 kcal/mol) (PNAS Vol. 82, pages 2850-2854, 1986).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635